DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Applicant submitted remarks in response to the latest Office action on 28 June 2022.  Therein, Applicant amended claims 1, 3, 5-7, 10, 11, 14, 16-18 and 20.  No claims were cancelled or newly added.   The submitted claims have been entered and are considered below.  

Response to Arguments
Applicant's arguments with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
In order to establish that a claim is directed to an abstract idea, the examiner must provide a reasoned rationale that identifies the concept recited in the claim and explains why it is considered an abstract idea.  
In the claims at hand, claim 1 fails to define what is performing the recited steps.   Nothing in this claim captures how the steps are performed by real-world systems.  Because the claim does not define any element capable of performing the steps, it is maintained that the claim captures mental activity or methods of organizing human activity and is not meaningfully different than the abstract ideas identified in Alice, Bilski and Fort Properties.   Further, the assertions made do not provide any support or findings of a meaningful distinction between the claimed concept and other abstract ideas.  
For the additional elements consideration of claim 1, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements besides the abstract idea.  Applicant asserts that claim 1 has an additional element of a vehicle system; however, the claim does not define a “vehicle system” nor it is apparent from the claim that the system is vehicle-based.  
For claim 11, it is asserted that the inclusion of a “controller” is an additional element that amounts to significantly more.  However, the “controller” is interpreted as a generic computer that has been instructed with mere instructions to implement the abstract idea on said computer.   Therefore, the additional element amounts to instructions to implement the abstract idea on a computer and uses the computer as a tool to perform purely generic computer functions of the abstract idea. 
Referring to the assertions for claim 16, examiner has failed to interpret the inclusion of a “sensor” in the claim.  Therefore, the analysis mirrors that of claim 1.   The assertions made do not provide any support or findings of a meaningful distinction between the claimed concept and other abstract ideas.  Additionally, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements besides the abstract idea.  
Applicant’s amendments and related arguments, with respect to the rejection under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 in view of Daum, et al. (U.S. Patent Publication No. 2009/0118970).  
Regarding the new claim amendments, it is important to note the breadth of the claim scope.  The claims define methods meant for a vehicle.  Thus, the claims must be considered in light of all vehicles in existence at the time of the claimed invention.  Further, all known capabilities and automated functions of all vehicles are also brought to the forefront of what would be considered well known to one of ordinary skill in the art.  
With that said, interpreting the elements of the new claim limitations in light of the above knowledge defines rudimentary functionality of well known vehicles.  For example, the examiner could refer to an automobile with very well known automatic braking functions (equivalent to the claimed “varying a drag coefficient”).   Additionally, examiner considers automobile functionality like knowing its own location and the current speed limit (via GPS and intrastate highway speed limit databases) and automated cruise control that follows the legal speed limit to be very well known in the art at the time of the invention.  
Accordingly, when the examiner considers these well known automotive functions in light of the claimed invention, a vehicle (via the highway speed limit database and GPS) would “determine a reduced speed section” and (if the oncoming limit were lower than the current limit) the automatic cruise control would apply the automated braking to “vary a drag coefficient within the reduced speed section based on a reduced speed of the reduced speed section” which would result in “varying the vehicle speed…” from the braking.   
It would have been obvious to one of ordinary skill in the art to incorporate automatic cruise control while obeying speed limits via automatic braking when in a new speed limit zone into the prior art of record based on the motivation to optimize a power system and to monitoring and controlling vehicle operations to improve efficiency while satisfying schedule constraints.  
The rejection is maintained.  





	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites “determining a relationship between a moving resistance of a vehicle system and one or more characteristics of the vehicle system; generating a trip plan based on the relationship for movement of the vehicle system through one or more sections of one or more routes based on the relationship; and designating one or more operational settings of the vehicle system for implementing the trip plan to drive movement of the vehicle system to achieve one or more objectives” which may include mental activity and is thus considered an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no specifically recited additional elements.  This amounts to mere instructions to implement an abstract idea via mental activity or on a computer, wherein the computer is used merely as a tool to perform the abstract idea - see MPEP 2106.05(f).  	Independent claim 16 is rejected for the same reasons as outlined above.  Claim 11 recites a “controller” but this additional element amounts to instructions to implement the abstract idea on a computer and uses the computer as a tool to perform the abstract idea.  
Dependent claims 2-10, 12-15 and 17-20 are rejected for the same reason as claim 1; some may recite additional functionality, but are still considered abstract ideas (organizing mental activities) and because they also fail to recite any additional elements to practically apply the abstract idea or recite/amount to significantly more.     

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Daum, et al. (U.S. Patent Publication No. 2009/0118970).  
For claim 1, Daum discloses a method comprising: determining a relationship between a moving resistance of a vehicle system and one or more characteristics of the vehicle system (see para. 0031); generating a trip plan based on the relationship for movement of the vehicle system through one or more sections of one or more routes based on the relationship (see para. 0027); and designating one or more operational settings of the vehicle system for implementing the trip plan to drive the movement of the vehicle system to achieve one or more objectives (see para. 0029).  Daum does not explicitly disclose the next limitations.  
However, it is considered well known in the art for a vehicle to “determine a reduced speed section” via GPS and highway speed limit databases.  It is also well known for a vehicle to “vary a drag coefficient within the reduced speed section” by applying automated brakes via a cruise control function that obeys current speed limits.  And finally, it is further well known that the speed of a vehicle would change if the brakes were applied to “vary the vehicle speed”.   Official Notice is taken that it would have been obvious to one of ordinary skill in the art to modify Daum to include well known technology such as GPS, current legal speed limits and automated cruise control to optimize a power system and to monitoring and controlling vehicle operations to improve efficiency while satisfying schedule constraints.
With reference to claim 2, Daum further teaches wherein determining the relationship between the moving resistance of the vehicle system and the one or more characteristics of the vehicle system includes determining a tractive power using at least one speed dependent resistance coefficient (see paras. 0022, 0031). 
Regarding claim 3, Daum further teaches wherein the at least one speed dependent resistance coefficient includes the drag coefficient associated with a linear component (see para. 0031). 
Referring to claim 4, Daum further discloses varying the one or more characteristics of the vehicle system to generate the trip plan (see para. 0027). 
With regards to claim 5, Daum further teaches wherein the varying the one or more characteristics of the vehicle system is responsive to a reduction in a speed threshold in at least one section of the one or more sections of the one or more routes (see paras. 0047, 0044).
Regarding claim 6, Daum further discloses modifying the relationship based on speed constraints for the vehicle system associated with the one or more sections of the one or more routes (see paras. 0047, 0044).
Referring to claim 7, Daum further discloses modifying the relationship based on traffic congestion data associated with the one or more sections of the one or more routes (see para. 0049). 
For claim 8, Daum further teaches wherein the traffic congestion data is received while the vehicle system is on a trip (see paras. 0049-0051), and wherein the method further comprises: updating the relationship based on the traffic congestion data (see paras. 0046-0051). 
With regards to claim 9, Daum further teaches wherein the one or more operational settings includes a throttle setting, speed setting, gear setting, auxiliary load setting, energy storage device setting, or a brake setting (see para. 0053).  
Referring to claim 10, Daum further discloses modifying the relationship based on one or more of vehicle system length, vehicle system weight, weight distribution of the vehicle system, wheel diameter, wheel lubricant system, wheel pressure, weather, grade of the one or more routes, or condition of the one or more routes (see para. 0031).  
Claim 11 is rejected based on the citations and reasoning noted above for claim 1. 
With reference to claim 12, Daum discloses determine a speed constraint of at least one section of the one or more sections of the one or more routes (see paras. 0044-0046).  Daum does not explicitly disclose the next limitation.  However, Daum discloses speed constraints relative to timed objectives.  This implicitly discloses a minimum speed threshold that would meet or fail to meet the objective (see paras. 0047-0051).  It would have been obvious to one of ordinary skill in the art at the time of the invention to determine if a vehicle was below a threshold speed limit based on the motivation to improve optimizing a power system and to monitoring and controlling vehicle operations to improve efficiency while satisfying schedule constraints.
For claim 13, Daum further discloses receive traffic congestion data associated with the speed constraint; or receive speed limit regulation data associated with the speed constraint (see paras. 0044-0051).  
For claim 14, Daum does not explicitly disclose the claimed limitation.  However, Daum discloses speed constraints relative to timed objectives.  This implicitly discloses the existence of a maximum speed threshold that would meet, fail to meet the objective, or attempt to recapture obtaining the objective (see paras. 0047-0051).  It would have been obvious to one of ordinary skill in the art at the time of the invention that “speeding up” is equivalent to permitting to travel above a threshold based on the motivation to improve optimizing a power system and to monitoring and controlling vehicle operations to improve efficiency while satisfying schedule constraints.
Regarding claim 15, Daum further teaches modify a tractive effort determination within the one or more sections to modify the relationship between the moving resistance of the vehicle system and the one or more characteristics of the vehicle system (see paras. 0047, 0044).  
With regards to claim 16, Daum discloses a method comprising: determining a relationship between a resistance of a vehicle system and one or more characteristics of the vehicle system, the relationship including at least one drag coefficient (see para. 0031); generating a trip plan for movement of the vehicle system through one or more sections of one or more routes based at least in part on the relationship (see para. 0027); designating one or more operational settings of the vehicle system for implementing the trip plan to drive movement of the vehicle system to achieve one or more objectives (see para. 0029); and determining a modified version of the relationship between the resistance of the vehicle system and the one or more characteristics of the vehicle system based on the one or more sections of the one or more routes (see paras. 0042-0044).
With regards to claim 17, Daum further teaches varying the at least one drag coefficient to determine the modified version of the relationship between the resistance of the vehicle system and the one or more characteristics of the vehicle system (see para. 0031).  
Referring to claim 19, Daum further discloses wherein the at least one drag coefficient is associated with a linear component of a tractive effort determination (see para. 0031).  
Regarding claim 20, Daum further discloses obtaining the relationship between the resistance of the vehicle system and the one or more characteristics of the vehicle system from an off-board memory of an off-board computer (see para. 0050).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Daum, et al. (U.S. Patent Publication No. 2009/0118970) as applied to claim 11 and 16 above, and further in view of Kano, et al. (U.S. Patent Publication No. 2016/0040995).    
For claim 18, Daum does not explicitly disclose the claimed limitations.  A teaching from Kano discloses predicting an average speed of the vehicle system during the one or more sections of the one or more routes (see paras. 0104-0108); and varying the at least one drag coefficient based on the average speed that is predicted (see paras. 0104-0108).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Daum to include the teaching of Kano based on the motivation to improve predicting the energy consumption over the scheduled traveling route on the basis of the corrected air resistance.   

Conclusion
Examiner also stated at the end of the previous rejection that Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited and specific figures, columns and lines should not be considered limiting to reference in any way.  Taking the entire reference the Examiner contends that the art supports the new rejection of the currently amended claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663